          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

MARCUS BRIAN LOCKHART                                  PLAINTIFF

v.                     No. 3:19-cv-37-DPM

BLACK, Head Nurse, C.C.D.C.; and
K. BOWERS, Captain, Jail Administrator              DEFENDANTS

                          JUDGMENT
     Lockhart's amended complaint is dismissed without prejudice.



                              D.P. Marshall {r.
                              United States District Judge
